Title: To James Madison from Stephen Pleasonton, 4 January 1815
From: Pleasonton, Stephen
To: Madison, James


        
          Washington 4 Jany 1815.
        
        In presenting the enclosed petition of Mr Shipley of Delaware, S. Pleasonton would respectfully remark to the President, that a remission was granted in February last for that part of the forfeiture in the case, which accrued in the Pennsa District, and which remission he supposed would operate equally in the District of Delaware. He accordingly sent to Mr. Rodney, Attorney for Mr. Shipley, a copy of the remission, which, it appears from Mr Rodneys letter, also inclosed, could not be extended to that portion of the forfeiture accruing in the Delaware District.
        With these remarks, he respectfully submits the Petition to the consideration of the President.
      